  Case 1:21-cv-00837-LPS Document 9 Filed 08/02/21 Page 1 of 4 PageID #: 141




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DATACLOUD TECHNOLOGIES, LLC,      )
                                  )
          Plaintiffs,             )
                                  )
     v.                           )                C. A. No. 21-837 (LPS)
                                  )
CHECK POINT SOFTWARE              )
TECHNOLOGIES LTD. and CHECK POINT )
SOFTWARE TECHNOLOGIES, INC.,      )
                                  )
          Defendants.             )

  DEFENDANT CHECK POINT SOFTWARE TECHNOLOGIES, INC.’S MOTION TO
   DISMISS PURSUANT TO RULE 12(b)(6) OF THE FEDERAL RULES OF CIVIL
   PROCEDURE, AND JOINDER IN SQUARESPACE, INC.’S OPENING BRIEF IN
    SUPPORT OF RENEWED MOTION FOR JUDGMENT ON THE PLEADINGS

       Defendant Check Point Software Technologies, Inc. (“Check Point”) hereby moves to

dismiss Plaintiff DataCloud Technologies, LLC’s (“DataCloud”) Complaint (D.I. 1) pursuant to

Federal Rule of Civil Procedure 12(b)(6). In support of this motion, Check Point joins and

hereby incorporates Defendant Squarespace, Inc.’s (“Squarespace”) opening brief in support of

Squarespace’s renewed motion for judgment on the pleadings filed in the case captioned

DataCloud Technologies, LLC v. Squarespace, Inc., C.A. No. 21-164-LPS (D. Del.) (the

“Squarespace Action”), D.I. 25.

       The same Asserted Patents and claims at issue here are at issue in the Squarespace

Action. On July 28, 2021, Squarespace filed a renewed motion for judgment on the pleadings

under Federal Rule of Civil Procedure 12(c) on the ground that the Asserted Patents are invalid

as directed to function or result claims in violation of 35 U.S.C. § 112. Squarespace Action, D.I.

24-25. “A motion for judgment on the pleadings is governed by the same standards that apply to

a motion to dismiss under Fed.R.Civ.P. 12(b)(6) . . . .” Butamax Advanced Biofuels LLC v.

Gevo, Inc., C.A. No. 11-54-SLR, 2012 WL 2365905, at *1 (D. Del. June 21, 2012); see also
  Case 1:21-cv-00837-LPS Document 9 Filed 08/02/21 Page 2 of 4 PageID #: 142




Ferrell v. Cmty. Mgmt. Servs., LLC, C.A. No. 10-205-SLR, 2011 WL 1750452, at *1 (D. Del.

May 6, 2011) (citing Revell v. Port Auth., 598 F.3d 128, 134 (3d Cir. 2010), cert. denied, 131 S.

Ct. 995 (Jan. 18, 2011). To avoid duplicative briefing and to minimize the burden on this Court,

Check Point joins and incorporates Squarespace’s opening brief in support of its renewed motion

for judgment on the pleadings.

       For the reasons set forth in Squarespace’s opening brief, the claims of the Asserted

Patents describe the alleged invention in terms of its function and are therefore invalid under 35

U.S.C. § 112. Check Point hereby joins and incorporates Squarespace’s opening brief in support

of its renewed motion for judgment on the pleadings, and requests that the Court dismiss

DataCloud’s claims against Check Point with prejudice.

                                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                    /s/ Andrew M. Moshos

                                                    Jack B. Blumenfeld (#1014)
                                                    Andrew M. Moshos (#6685)
                                                    1201 North Market Street
OF COUNSEL:                                         P.O. Box 1347
                                                    Wilmington, DE 19899
Clem S. Roberts                                     (302) 658-9200
Alyssa Caridis                                      jblumenfeld@morrisnichols.com
Evan Brewer                                         amoshos@morrisnichols.com
ORRICK HERRINGTON & SUTCLIFFE LLP
The Orrick Building                                 Attorneys for Defendant Check Point Software
405 Howard Street                                   Technologies, Inc.
San Francisco, CA 94105-2669
(415) 773 5700

August 2, 2021




                                                2
  Case 1:21-cv-00837-LPS Document 9 Filed 08/02/21 Page 3 of 4 PageID #: 143




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

DATACLOUD TECHNOLOGIES, LLC,      )
                                  )
          Plaintiffs,             )
                                  )
     v.                           )              C. A. No. 21-837 (LPS)
                                  )
CHECK POINT SOFTWARE              )
TECHNOLOGIES LTD. and CHECK POINT )
SOFTWARE TECHNOLOGIES, INC.,      )
                                  )
          Defendants.             )


                                  [PROPOSED] ORDER

       WHEREAS, Defendant Check Point Software Technologies, Inc., having moved to

dismiss the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) and 35 U.S.C. § 112

(the “Motion”), and

       WHEREAS, the Court having considered the Motion and any opposition thereto,

       IT IS HEREBY ORDERED this ___ day of ____________, 2021 that the Motion is

GRANTED and Plaintiff DataCloud Technologies, LLC’s Complaint is DISMISSED WITH

PREJUDICE.



                                                  ____________________________________
                                                            The Honorable Leonard P. Stark
  Case 1:21-cv-00837-LPS Document 9 Filed 08/02/21 Page 4 of 4 PageID #: 144




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on August 2,

2021 upon the following in the manner indicated:


Stamatios Stamoulis, Esquire                                           VIA ELECTRONIC MAIL
Richard C. Weinblatt, Esquire
STAMOULIS & WEINBLATT, LLC
800 North West Street Third Floor
Wilmington, DE 19801
Attorneys for Plaintiff

James F. McDonough, III, Esquire                                       VIA ELECTRONIC MAIL
Jonathan R. Miller, Esquire
Travis E. Lynch, Esquire
HENINGER GARRISON DAVIS, LLC
3621 Vinings Slope, Suite 4320
Atlanta, GA 30339
Attorneys for Plaintiff



                                                   /s/ Andrew M. Moshos

                                                   Andrew M. Moshos (#6685)
